DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 72-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2022.
Applicant’s election without traverse of Invention I (claims 61-71 and 76-86) in the reply filed on 04/22/2022 is acknowledged.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification makes no mention of “paresthesia-free” with regards to how a paresthesia-free electrical signal is generated from the parameters disclosed in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-71 and 76-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 61 and 76 each recite generating a “paresthesia-free electrical signal having sequential bi-phasic pulses with a pulse width in a pulse width range of from 10 microseconds to 333 microseconds…” but the disclosure lacks support for this feature. The disclosure does not describe generating a “paresthesia-free” electrical signal, and the disclosure also does not describe “bi-phasic pulses” as claimed.  There is no art-recognized correlation with the claimed function (paresthesia-free) and the structure required to do so, and there is no “possession” of the claimed subject matter at the time of filing.

Claims 61-71 and 76-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are broadly directly to a method of signal generation and delivery, wherein the disclosure describes signals that produce a sensation or therapeutic effect. Furthermore, the claim language is broadly directed to signal generation, wherein one is a paresthesia-free electrical signal, but the disclosure lacks any mention of a “paresthesia-free” electrical signal. The claims are not described in a way that enables how the invention is unique over a general signal generator that can perform the claimed functions. The specification does not provide guidance for what structure is responsible for a function correlated with the signal parameters that generate a “paresthesia-free” electrical signal.
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification lacks enablement for how any person skilled in the art can make and use the invention without undue experimentation, when applying the factors set forth In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP §§ 2164.01(a) and 2164.04. 
	When applying Wands, the claims lack enablement due to (A) the breadth of the claims being extraordinarily broad, in terms of merely listing signal generation of an electrical signal that is defined by its effect; (B) the nature of the invention being a method of programming a signal generator to generate and deliver electrical signals to produce a desired effect, but the parameters are broad ranges with no defined parameters given to achieve the effect; (E) no evidence of the level of predictability in the art, since there is no demonstration or guidance given to specific working examples for achieving a paresthesia-free electrical signal, and it is not generally known in the art how to practice without undue experimentation; (F) minimal guidance is provided by the inventor (as discussed above, the written description requirement is not satisfied by merely outlining the goals or results one hopes to achieve with the invention, MPEP 2163(II)(A)(3)(a)(i)(C)(2)), and there is no guidance given to support how to arrive at generating a paresthesia-free electrical signal; (G) there are no working examples of the claimed feature, whether in prior art or by Applicant’s own disclosure; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure is undue, given the lack of specific guidance provided and the state of the art (Applicant sets forth a desired invention for others to determine how to perform it). The general state of the art is described in terms of its function, but no correlation or guidance is given for the signal parameters or structure responsible for generating a paresthesia-free electrical signal. The written description discusses what different effects might be, but not what parameters are specifically paresthesia-free electrical signals. Since the prior art of record does not provide guidance, working examples, or predictability for arriving at Applicant’s invention, and Applicant’s written description does not provide explanation or evidence of the invention working, then the claims are not properly enabled to show that the invention can actually work as being claimed. One of ordinary skill in the art is tasked with guessing if one can measure for an effect according to a generated signal, and program a signal generator to generate an electrical signal for an effect correlated with the programmed signal parameters. Due to the breadth of what is being claimed, and the lack of guidance provided by Applicant, thereby requiring undue experimentation, the claims fail to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-71 and 76-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 61 and 76 each recite generating a “paresthesia-free electrical signal having sequential bi-phasic pusles with a pulse width in a pulse width range of from 10 microseconds to 333 microsecons…” which is indefinite with regards to a specific pulse width (i.e., is this the pulse width of one of the phases of the bi-phasic pulse, or the bi-phasic pulse as a whole), and it is indefinite if the claim requires merely any signal that is bi-phasic, with a pulse width of 10-333 microseconds, or whether “paresthesia-free” requires some other unrecited signal parameters that are unknowable in light of the guidance provided by the claims and specification. 
For examination purposes, Examiner will take the interpretation that any signal having a pulse width of 10-333 microseconds in the prior art will necessarily provide this “paresthesia-free” effect, whether the prior art recognized it at the time or not.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 61-68, 70-71, and 76-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 9-11 of U.S. Patent No. 11,229,792 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 61 and 76 are obvious in view of the combination of patented claims 1, 3, and 5, which shows generating bursts of low frequency pulses (having a frequency between 2 Hz and 1.2 kHz) and high frequency pulses (having a pulse width from 10 ms to 333 ms, which comprises the more narrowly claimed 25-166 ms of instant claims 62 and 79), wherein the high frequency pulses do not cause a paresthesia effect and are bi-phasic pulses, and delivering the bursts of low frequency pulses and non-paresthesia causing pulses to a target neural population in cycles. Instant claims 63 and 80 are obvious in view of patented claims 1, 3 and 5, wherein the patented bi-phasic pulses include an anodic phase and a cathodic phase (from the context of the patented disclosure at col. 10, lines 47-48, and implied by claim 1, wherein these pulses are not required to have the same polarity), having a pulse width in a range of 10 ms to 333 ms. Instant claims 64 and 81 are obvious in view of patented claims 1 and 3, which recites the non-paresthesia causing pulses having a frequency in a frequency range of 1.5 kHz to 100 kHz, and that they are bi-phasic pulses. Instant claims 65 and 82 are obvious in view of patented claims 3 and 7, which recites the non-paresthesia causing pulses having a frequency in a frequency range of 5 kHz to 15 kHz, and that they are bi-phasic pulses. Instant claims 66 and 83 are obvious in view of patented claim 4, which recites each low frequency pulse having a pulse width in a pulse width range of from 10 ms to 1000 ms. Instant claims 67 and 84 are obvious in view of patented claim 9, wherein the bursts of low frequency pulses induce paresthesia. Instant claims 68 and 85 obvious in view of patented claims 2 and 3, which supports that the bursts of low frequency pulses and non-paresthesia causing bi-phasic pulses do not temporally overlap during delivery. Instant claims 70 and 77 are obvious in view of patented claims 3 and 10, which shows directing the bursts of low frequency pulses to a first electrode and directing non-paresthesia causing bi-phasic pulses to a second electrode different from the first electrode. Instant claims 71 and 78 are obvious in view of patented claims 3 and 11, which directs bursts of low frequency pulses and non-paresthesia causing bi-phasic pulses to a common electrode of the patient treatment system.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 61-71 and 76-86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fang et al (US 2009/0204173 A1, hereinafter “Fang”) in view of Carroll et al (US 2004/0167584 A1, hereinafter “Carroll”), and in further view of De Ridder (US 8,364,273 B2, hereinafter “De Ridder”) (all cited in IDS filed 12/30/2021).
Regarding claims 61-62, 64, 66, 76, 79, 81, and 83, Fang shows a system and method comprising an implantable pulse generator 101 coupleable to an implantable signal delivery device 103/110 (Figs. 1-2; para. 0042, 0046) having a plurality of electrodes (para. 0020) which may be located in an epidural space (para. 0010, 0047; Figs. 1-3) proximate to one or more target neural populations (para. 0049-0050; Figs. 1-3), and having a controller programmed with instructions (para. 0042) for: generating electrical signals comprising a frequency in a frequency range from 2 Hz to 1.2 kHz (para. 0049, defining a low frequency stimulation as up to 1.5kHz, preferably in the range of 40Hz to 500Hz, wherein these low frequency stimulation parameters are contained within the claimed range) and a non-paresthesia generating electrical signal comprising a frequency in a frequency range from 1.5 kHz to 100 kHz (para. 0050, 0055, wherein the high frequency stimulation shows the described first signal and wherein the range of 2.5kHz to 100kHz is contained within the claimed range), which are delivered together in combination to the target neural population (para. 0062-0064, 0067, 0069). In the alternative, if the first and second electrical stimulation pulses are not delivered together, Fang shows that the different frequency ranges of electrical stimulation may be applied in any order as well as together (para. 0069-0070). Furthermore, Fang shows that at least the high frequency non-paresthesia causing pulse parameters are sequential bi-phasic pulses (Figs. 4-5, para. 0050-0051 – biphasic pulses).
Fang shows modifying a pulse width according to the signal delivery parameters provided (para. 0049), but Fang lacks explicitly showing wherein the non-paresthesia signal delivery parameters include a pulse width between 25 ms and 166 ms (as recited in claims 62 and 79, which would be included in the 10 ms to 333 ms recited in claims 61 and 76), and that the low frequency signal delivery parameters include a pulse width from 10 ms to 1000 ms (as recited in claims 66 and 83). Carroll teaches a similar electrical stimulation therapy delivery system as Fang, including similar signal delivery parameter ranges (para. 0018), including the claimed pulse width sets of between 25 ms and 166 ms, and from 10 ms to 1000 ms (para. 0019, wherein Carroll’s range of 50-600 ms, which is included in the claimed ranges, wherein Carroll teaches that the signal generation outputs the desired stimulation parameters according to the patient’s particular needs for pain treatment). Carroll discloses the claimed pulse width sets except for explicitly reciting a preferred pulse width that is between 25 ms and 166 ms specifically for a non-paresthesia effect and 10 ms to 1000 ms for low frequency pulses.  Since Carroll shows setting the pulse width value between 50 ms and 600 ms, dependent on the desired stimulation effect, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have set the pulse width at a value between either of the claimed ranges for the particular electrical signal generated to thereby satisfy the desired effect of either the low frequency pulses or for the non-paresthesia effect of the higher frequency pulses when selecting optimal stimulation parameters by the signal generator, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art at the time of invention to have defined the pulse widths of Fang according to the teachings of Carroll, wherein Carroll's pulse width ranges are defined for the same frequency parameter ranges shown by Carroll and Fang, for the purpose of providing known effective and safe therapy to the patient. After the modification in view of Carroll, the non-paresthesia electrical signal comprises sequential bi-phasic pulses having pulse widths in the range of 25 ms to 166 ms, which is included in the claimed 10 ms to 333 ms range.
The combination of Fang and Carroll renders obvious delivering together the low frequency pulses and non-paresthesia causing, sequential bi-phasic pulses to the target neural population, and that they may be delivered together. The combination lacks teaching delivering them in cycles, and that the low frequency pulses are generated and delivered as bursts. De Ridder teaches that it is known in the field of art to optimize neurostimulation treatment of a patient condition by programming how the stimulation parameters are generated and delivered (col. 14, liens 9-46), including burst stimulation parameters combined with other stimulation parameters (col. 1, lines 14-16 and 50-62), so that the cycle or pattern of stimulation delivered is effective to treat the patient condition (col. 14, lines 47-64; col. 25-26, claim 1 describing programming a cycle/pattern of stimulation delivery, including bursts of pulses; col. 15, lines 59-61 and col. 26, claims 3-7 describing programming the different stimulation programs according to stimulation parameters and desired patterns/cycles). Since Fang shows selecting stimulation parameters to optimize a stimulation therapy and effect, and De Ridder teaches programming stimulation patterns including bursts and sequences of stimulation parameters in cycles to effectively treat a patient condition, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the programming and control means of the combination of Fang and Caroll to generate and deliver the different stimulation types to include bursts, sequences, and cyclical patterns of stimulation delivery as taught by De Ridder for the purpose of optimizing treatment of a patient condition. The modification would therefore render obvious the feature of delivering the low frequency pulses as bursts, in cycles with the non-paresthesia causing electrical signal.

Regarding claims 63 and 80, as previously discussed above, Fang shows that the high frequency non-paresthesia causing pulse parameters are sequential bi-phasic pulses (Figs. 4-5, para. 0050-0051 – biphasic pulses), which are shown to comprise anodic and cathodic phases (Figs. 4-5). When modified in view of Carroll above, the bi-phasic pulses have a pulse width in the claimed pulse width range, so therefore at least one of the anodic and cathodic phase has a pulse width in the claimed pulse width range.
Regarding claims 65 and 82, Fang shows wherein the non-paresthesia parameters includes a frequency of from 5 kHz to 15 kHz (para. 0050, wherein Fang’s teaching comprises the claimed frequency range).
Regarding claims 67 and 84, Fang shows wherein the low frequency pulses induce paresthesia in a patient (para. 0049).
Regarding claims 68-69 and 85-86, De Ridder further teaches that the programmable cycle or pattern of stimulation delivered includes defined pulse parameters of different pulse types (col. 26, claims 1 and 7) and not temporally overlapping the different pulse types (col. 26, claim 6). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the combination so that within the cycles, the different electrical signals of the bursts of low frequency pulses and non-paresthesia causing electrical signal do not temporally overlap in order to achieve the desired stimulation effect to treat the patient condition. Furthermore, since De Ridder teaches that it is known to deliver a patterned delivery of pulses for every cycle of stimulation delivery (col. 26, claims 3-6), It would have been further obvious to have found and programmed an optimal or desired pattern for stimulation delivery, including finding a pattern of 3 of the bursts of low frequency pulses and 1 burst of the bi-phasic pulses for every cycle of stimulation to be an effective or desired treatment for a patient condition.

Regarding claims 70-71, and 77-78, Fang shows directing the different electrical signal pulse types (of claims 61 and 76 above) to different electrodes or a different combination of electrodes (para. 0111). De Ridder teaches that it is known in the same field of art to deliver different stimulation pulses to one or different electrodes (col. 1, lines 50-57; col. 9, lines 14-20 and 38-42), with control circuity to control where the stimulation signals are delivered according to the desired therapy and effect (col. 14, lines 9-35). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the combination to direct the bursts of low frequency pulses and non-paresthesia causing electrical signal to different electrodes or a common electrode as required by the desired therapy and effect, as taught by either of Fang and De Ridder, to thereby provide the optimal therapy to treat a patient condition given the available therapy programs and electrode(s) of the therapy system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792